DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application16/461,195 filed on 05/15/2019. Claims 1-16 are pending in the office action.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
As per claim 1: 
line 3, replaces “- detecting” with -- detecting --.
line 4, replaces “- determining” with -- determining --.
line 6, replaces “- classifying” with -- classifying --.
line 7, replaces “- performing” with -- performing --.
line 9, replaces “- selecting” with -- selecting --.
As per claims 2-13: line 1, replace “A method” with -- the method --.
As per claim 14: should be rewritten as independent form because “a computer program product” would have different process and component to execute the method as per claim 1.
As per claim 15: 
line 3, replaces “- a sensor” with -- a sensor --.
line 4, replaces “- a control” with -- a control --.
line 6, replaces “- the control” with -- the control --.
As per claim 16: should be rewritten as independent form because “a vehicle” would have different configuration and different arrange associated with claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Pat. 20120274281)..
With respect to claims 1 and 14-16: Kim discloses a method for classifying a voltage fault condition of a battery comprising a plurality of cells for a vehicle (‘281, fig. 1, battery 10, plurality of cells 1, and vehicle 20), the method comprises: 
- (a sensor) detecting a cell voltage of one of the cells (‘281, fig. 2, voltage sensing unit 110 and first and second monitor unit 120 and 130, and fig. 5, S500); 

- classifying the severity of the voltage fault condition based on the cell voltage (‘281, fig. 4, cell #1, class as degraded cell for example, see par. 72); 
- (the control unit) performing at least one diagnostic test routine, based on the severity of the voltage fault condition, to provide a cause for the voltage fault condition (‘281, par. 75-79, i.e., subsequent control process and alarm output and also see par. 89); 
- selecting and adapting a battery operation condition, based on the severity of the voltage fault condition and the cause, such that the battery is enabled to continue to operate the vehicle (‘281, fig. 5, S590 and S595, balancing conduct, and par. 61-64 and par. 78 and par. 86-88).  

With respect to claim 2: Kim discloses a method according to claim 1, wherein the method further comprises increasing the severity of the voltage fault condition based on historical data (‘281, par. 62-64).  
With respect to claim 4: Kim discloses a method according to claim 1, wherein the method further comprises transmitting adapted control parameter to the vehicle control unit, the control parameters 2Application No. Not Yet AssignedDocket No.: 138223.502768 First Preliminary Amendment comprising information relating to at least one of: maximum allowable power withdrawal, maximum allowable energy withdrawal (‘281, par. 64-66 and par. 80-81).  
With respect to claim 7: Kim discloses a method according to claim 1, the at least one diagnostic test routine comprises determining whether a current or power withdrawn or applied from or to the cell exceeds a predetermined current or power threshold over a period of time (‘281, par. 65-66 and also see fig. 3, and par. 70-73, par. 89).  
With respect to claim 8: Kim discloses a method according to claim 1, wherein the at least one diagnostic test routine comprises determining whether the cell is unbalanced compared to the rest of the cells of the battery (‘281, fig. 4, cell#1 highest disparate voltage value compared to cell #2- cell #4, par. 72) .  
With respect to claim 9: Kim discloses a method according to claim 1, wherein the at least one diagnostic test routine comprises determining whether the state of charge, SOC, of the cell is inaccurate (‘281, par. 75, par. 83-84).  
With respect to claim 10: Kim discloses a method according to claim 1, wherein the at least one diagnostic test routine comprises determining whether the cell has failed (‘281, par. 83-84).  
With respect to claim 11: Kim discloses a method according to claim 10, wherein the at least one diagnostic test routine comprises determining the state of health, SOH, of the cell is inaccurate (‘281, par. 75, par. 83-84).  
With respect to claim 12: Kim discloses a method according to claim 1
With respect to claim 13: Kim discloses a method according to claim 1, wherein the method further comprises the step of transmitting the detected cell voltage, the at least one diagnostic test, the severity, the cause and the battery operation selected or adapted (‘281, par. 80-83). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pat. 20120274281) in view of Leeson et al., (U.S. Pat. 5,804,895).
Kim does not teach the following limitations:
(claim 3) wherein the step of classifying the severity of the voltage fault condition further comprises classifying the voltage fault condition to be of low severity, medium severity, high severity or breakdown severity.  
claim 1, wherein the at least one diagnostic test routine comprises measuring the cell temperature and determining whether the cell temperature is outside a predetermined cell temperature working range.  
(claim 6) wherein selecting and adapting a battery operation condition comprises heating or cooling the cell.  
Leeson teaches a battery14 includes plurality of cells 15 and a temperature sensor (‘894, fig. 3, cells 17 and temp sensor 17)  that would able to measure (claims 5-6) the battery cell temperature result of battery operation condition comprises heating or cooling the cell that carries out to determining the battery temperature ranges according to power consumption (‘894, fig. 4, 54, col. 2, ll. 34-35), and also (claim 3) detecting a cell voltage of one of the cells for determining that the cell has a voltage fault condition based on the cell voltage being outside a predetermined voltage range (‘894, fig. 3, microprocessor 22, and monitoring circuitry 12 includes lower battery register 26 and power failure register 29, col. 4, ll. 36-65 and also see fig. 4, 58-60) and classifying the severity of the voltage fault condition based on the cell voltage (‘894, fig. 5, columns 72-82, battery cell quality classified as good (i.e., low severity), fair (i.e., medium severity), and poor (i.e., high severity or breakdown severity), also see col. 7, ll. 23-47).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention effective filling date of claimed invention to combine Leeson and Kim to monitor the battery that fails below the set power failure set point voltage for appropriated adjusting to avoid suffers catastrophic failure (‘894, col. 1, ll. 8-13 and col. 2, ll. 42-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851